Case 3:20-cv-01435-JR   Document 1-2   Filed 08/24/20   Page 1 of 4




                         EXHIBIT 2
          Case 3:20-cv-01435-JR       Document 1-2      Filed 08/24/20     Page 2 of 4




               Atlanta Antifascist Deface Monument & Threaten Police Officer

Chicago Night
08/13/2017
Peace Monument Defaced by AntiFa Atlanta _ Officer Surrounded by Protestors

Summary

Antifa Atlanta holds a rally/march in support of the Charlottesville, VA. Rally against White
Supremacy. Protestors marched 2.5 miles to Piedmont Park in Atlanta. The rally ended at the
“Peace Monument” where Antifa members began to climb the statue and spray paint the
statue. They were able to rip the leaves out of the left hand of the statue.

At the end of the rally a Police Officer stopped the protestors from continuing to deface the
statue. The protestors wanted to attack the officer. Other officers came and broke up the
protest.

Details

2100 hours Marched with peaceful marchers to Piedmont Park in Atlanta. The march was
hosted by AntiFa Atlanta. Protest / marchers were relatively peaceful. The marchers entered
Piedmont Park in Atlanta where they circled around the Peace Monument.

2140 hours AntiFa members climbed the Peace Monument and began to spray paint FU_ _
YOU on the face of the statue. They then put a chain around the monument and tried to pull it
down. They were unsuccessful in their attempts. They decided to simply rip the leaves out of
the hand of the statue since that appeared to be an easier task. They were able to actually
knock the leaves down without having to use the chain. (video included –
spraypaintingstatue.mov)

An Atlanta Police Officer noticed protestors were defacing the monument and stood in front of
the monument to protect the statue. AntiFa members began to yell at the officer and began to
threaten him with bodily harm.

One protestor (a black woman with a bull horn) stood next to the officer and told people that
he has a right to speak. The AntiFa members went crazy when she began to protect the officer.
(video included- protestors surround officer.mov)

I noticed many officers were beginning to sneak up behind us in the dark so I packed up and
left. I counted approximately 50 officers slowly walking in the dark towards the monument.

Comments
         Case 3:20-cv-01435-JR       Document 1-2      Filed 08/24/20    Page 3 of 4




Most of the marchers were peaceful. Once at the destination AntiFA took over and the rally
became more radical. I could tell some of the marchers were a little nervous watching AntiFa
deface the monument and surround the police officer. Only one person in the rally protected
the officer. Everyone else was ready to watch violence if it broke out. (Video:
Protestors_surround_officer.mov)




Officer Surrounded by AntiFa Atlanta Protestors
      Case 3:20-cv-01435-JR   Document 1-2   Filed 08/24/20   Page 4 of 4




End
